ACCEPTED
                                                                                       03-15-00430-CV
                                                                                               8333404
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 12/21/2015 6:00:37 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                           NO. 03-15-00430-CV
                                                                     RECEIVED IN
                                                               3rd COURT OF APPEALS
                                   In The                           AUSTIN, TEXAS
                                                               12/21/2015 6:00:37 PM

                     Third Court of Appeals                        JEFFREY D. KYLE
                                                                        Clerk

                             AT   AUSTIN, TEXAS

  Sanadco Inc., Mahmoud A. Isba, Broadway Grocery, Inc., Shariz,
  Inc., Ruby & Sons Store, Inc., and Rubina Noorani,
                                                      APPELLANTS
                                        VS.

The Office of the Comptroller of Public Accounts; Glenn Hegar, in his
individual and official capacities as Comptroller of Public Accounts for
the State of Texas; and Ken Paxton in his official capacity as Attorney
General of the State of Texas,
                                                              APPELLEES

                       Appeal From Cause No D-1-GN-13-004352
                    250th District Court Of Travis County, Texas
                        The Honorable Karin Crump, Presiding


                 APPELLANT’S SECOND ABATEMENT STATUS REPORT
                            AND REQUEST FOR EXTENSION
                                                                             _


TO THE HON0RABLE THIRD COURT OF APPEALS:

      NOW    COME    SANADCO      INC, MAHMOUD       AHMED    ISBA, BROADWAY
GROCERY, INC., SHARIZ, INC., RUBY & SONS STORE, INC., AND RUBINA NOORANI,
Appellants in the above-referenced cause, and submit the following status report
as ordered by the court in its letter of September 27, 2015, and reports the
following:
  1.       On October 6, 2015, Appellants filed a Motion for Extension of Time to file
    its Motion for Rehearing to the Texas Supreme Court in No. 15-0535, which was
    granted by the Court on that same date. The Motion for Rehearing was filed on
    November 12, 2015. The Court denied the Motion for Rehearing without
    opinion on December 18, 2005.
  2.       The Plea to the Jurisdiction in this cause was granted in part and denied
    in part by the trial court on December 8, 2015, and no further hearing date was
    set at that time. (copy attached). Plaintiff is preparing a motion for clarification
    of the judgment which will probably be filed after the holidays.
  3.       Appellants would therefore respectfully request the court to extend the
    abatement of this appeal for an additional 90 days to allow for rendition of a
    final judgment and filing and resolution of post judgment motions, if necessary.
ALL PREMISES CONSIDERED, Appellants respectfully request this Court to extend
the abatement of this appeal for an additional 90 days to April 1, 2016 to permit
conclusion of trial on the merits in this cause.
                                                   Respectfully submitted,
                                                      By: /s/ Samuel T Jackson
                                                      Law Office of Samuel T. Jackson
                                                      Texas Bar No. 10495700

                                                      2315 Vernell Way
                                                      Round Rock, TX 78664-4617
                                                      Mob. (512) 924-5794
                                                      Tel. (512) 692-6260
                                                      Fax. (866) 722-9685
                                                      FOR APPELLANTS
                                                      Email:
                                                      jacksonlaw@hotmail.com
                           CERTIFICATE OF SERVICE

I hereby certify by my signature above that a true and correct copy of the above
and foregoing instrument was served on the parties or their attorneys via
facsimile, certified mail, return receipt requested, and/or hand delivery on
December 21, 2015, in accordance with the Texas Rules of Appellate Procedure,
to the following:

JACK HOHENGARTEN
Assistant Attorney General
State Bar No. 09812200
Office of the Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348
jack.hohengarten@texasattorneygeneral.gov
Attorney for Appellees